In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Southampton dated April 3, 2014, which, after a hearing, granted the application of 34 Cove, LLC, for certain area variances, the petitioner appeals, by permission, from an order of the Supreme Court, Suffolk County (Garguilo, J.), dated May 19, 2014, which, inter alia, denied his motion for a preliminary injunction.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order in this proceeding must be dismissed because the right of direct appeal therefrom *1024terminated with the entry of a judgment dated November 10, 2014 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on appeal from the order are not brought up for review and have not been considered on the appeal from the judgment (see Matter of Borrok v Town of Southampton, 130 AD3d 1024 [2015] [decided herewith]; Strnad v Brudnicki, 200 AD2d 735 [1994]), as the order does not “necessarily affect” the final judgment (CPLR 5501 [a] [1]; see Strnad v Brudnicki, 200 AD2d 735 [1994]). Mastro, J.P., Cohen, Maltese and Barros, JJ., concur.